Dismissed and Memorandum Opinion filed November 1, 2007







Dismissed
and Memorandum Opinion filed November 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00042-CV
____________
 
STEEPLECHASE CENTER I, L.P., AND
EQUITY ONE REALTY & MANAGEMENT, INC., Appellants
 
V.
 
NESSA=S MEXICAN RESTAURANT, LTD., Appellee
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No.  2005-52463
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 18, 2007.  On October 24, 2007,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 1, 2007.
Panel consists of Chief Justice Hedges, Justices Yates and Frost.